Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 5, 8-10 are rejected under 35 U.S.C. 102(1)(a)  as being anticipated by Chika et al. (JP 2009242345 A, IDS).
Chika et al. teach pharmaceutical composition of 1-piperidinepropionic acid. See, the abstract. The 1-piperidinepropionic acid may be in the form of pharmaceutically acceptable salt, such as sodium salt, or lactate, fumarate,. See, paragraph [[0017] to [0018]. The pharmaceutical composition comprises pharmaceutically acceptable excipients and the concentration of 1-peiperidine propionic acid is in the range of 0.001 to 20% by mass. (paragraph 19). The pharmaceutical composition may be in various dosage forms, such as tablet, capsule, solution, suspension; for enteral or parenteral administration, or for topical application, such as ointment , cream, etc. (paragraph 0020); The composition may contains dilute, lubricant, binder, preservative, solubilizer, stabilizer, coloring agent, flavoring agent, etc. (paragraphs [0021] to [0022]. Chika further discloses that the dosage can vary within a wide range, such as 0.1 µg to 10,000 mg, or 100 µg to 1000 mg. The composition may be administered once a day or divided. .   
Claim(s) 3, 5-10 are rejected under 35 U.S.C. 102(1)(a)  as being anticipated by AOKI et al. (WO 2012157587 A1).
Aoki et al. teach a composition with matrix metalloproteinase inhibitory activity comprising 1-piperidinepropionic acid in the amount of 0.0001 to 20%. The composition further comprises various excipients, include diluent, pH adjusters, etc. See, particularly, paragraphs [0029] to [0031]. Expressly disclosed compositions includes cream comprising 0.001%, 0.005% or 0.01% by weight and other excipients, including water. See, example 4, paragraphs [0043] to [0051]. As to unit dose recited in claims 5-7, note, one of ordinary skill in the art would have envisage the unit dose (the amount applied to a spot) of the cream be about 1 gram, more or less. Thus, the amount of 1-piperidinpropionic acid is the dose would be 0.01mg, 0.05mg, and 0.1mg respectively, thus, meet the limitation recited in the claims. As to claim 9, reciting “for parenteral, oral, nasal, aerosol, sublingual or systemic administration”, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the creams is at least suitable for nasal application. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chika et al. (JP 2009242345 A, IDS), in view of Lunardi et al. (“overexpression of SERPIN B 3 promotes epithelial proliferation and lung fibrosis in mice,” Laboratory Invenstigation, 2011, Vol. 91, No. 6, pp 945-954, IDS) and Hibino (“Role of caspase-14 in DNA degradation and its application to cosmetic products,” Nippon Koshohin Gakkaishi, 2010, Vol. 34, No. 2, page 1, IDS). 
Chika et al. teach pharmaceutical composition of 1-piperidinepropionic acid. See, the abstract. The 1-piperidinepropionic acid may be in the form of pharmaceutically acceptable salt, such as sodium salt, or lactate, fumarate,. See, paragraph [[0017] to [0018]. The pharmaceutical composition comprises pharmaceutically acceptable excipients and the concentration of 1-peiperidine propionic acid is in the range of 0.001 to 20% by mass. (paragraph 19). The pharmaceutical composition may be in various dosage forms, such as tablet, capsule, solution, suspension; for enteral or parenteral administration, or for topical application, such as ointment , cream, etc. (paragraph 0020); The composition may contains dilute, lubricant, binder, preservative, solubilizer, stabilizer, coloring agent, flavoring agent, etc. (paragraphs [0021] to [0022]. Chika further discloses that the dosage can vary within a wide range, such as 0.1 µg to 10,000 mg, or 100 µg to 1000 mg. The composition may be administered once a day or divided. See, paragraph [0023]. Thus, a unit dosage comprising 0.01 mg to 10 mg of 1-piperidinepropionic acid would have at once envisaged.   
Chika et al. do not teach expressly a unit dosage form comprising the particular amounts herein defined, nor the employment of the composition for treatment of fibrosis conditions, such as idiopathic lung fibrosis.  
However, Lunardi et al. discloses that idiopathic pulmonary fibrosis samples are with higher serpin B3 expression, and fibrosis was elevated. Lunardi et al. provide in vivo evidence 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ a pharmaceutical composition of 1-piperidinepropionic acid  for treatment idiopathic pulmonary fibrosis. 
A person of ordinary skill in the art would have been motivated to employ a pharmaceutical composition of 1-piperidinepropionic acid for treatment idiopathic pulmonary fibrosis because idiopathic pulmonary fibrosis has been known to be associated with SERPIN B3 overexpression and 1-piperidinepropionic acid has been known to suppress the overexpression of SERPIN B3. Note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, the employment of known and convention route of administration and corresponding dosage form of a pharmaceutical agent would have been within the purview of ordinary skill in the art.
Claims 3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chika et al. (JP 2009242345 A, IDS), in view of AOKI et al. (WO 2012157587 A1),  Spada (US 20080207569 A1) and Gabos et al. (US 20080004317 A1)
Chika et al. teach pharmaceutical composition of 1-piperidinepropionic acid. See, the abstract. The 1-piperidinepropionic acid may be in the form of pharmaceutically acceptable salt, such as sodium salt, or lactate, fumarate,. See, paragraph [[0017] to [0018]. The pharmaceutical composition comprises pharmaceutically acceptable excipients and the concentration of 1-peiperidine propionic acid is in the range of 0.001 to 20% by mass. (paragraph 19). The pharmaceutical composition may be in various dosage forms, such as tablet, capsule, solution, suspension; for enteral or parenteral administration, or for topical application, such as ointment , cream, etc. (paragraph 0020); The composition may contains dilute, lubricant, binder, preservative, solubilizer, stabilizer, coloring agent, flavoring agent, etc. (paragraphs [0021] to [0022]. Chika further discloses that the dosage can vary within a wide range, such as 0.1 µg to 10,000 mg, or 100 µg to 1000 mg. The composition may be administered once a day or divided. See, paragraph [0023]. Thus, a unit dosage comprising 0.01 mg to 10 mg of 1-piperidinepropionic acid would have at once envisaged.   
Chika et al. does not teach the employment of the 1-piperidinepropionic acid composition for treatment of fibrosis disorders, such as fatty liver or steatohepatitis. 
However, Aoki et al. teach that 1-piperidinepropionic acid possessing matrix metalloproteinase inhibitory activity, particularly, for MMP-2 and MMP-9. See, particularly, the abstract, paragraph [0001], [0016].
Spada teaches a method of reducing liver damage associated with liver disease by administering a matrix metalloproteinase inhibitor. See, particularly, the abstract. The liver diseases include cirrhosis, liver fibrosis,  non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH). See, particularly, paragraphs [0008] to [0009]. A variety of 
Gabos et al. teach that MMP9 inhibitors are useful for treatment of liver and renal fibrosis. See, particularly, paragraphs [0046] to [0055].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the 1-piperidinepropionic acid pharmaceutical composition for treatment of fibrosis conditions, such as steatohepatitis and/or other liver fibrotic diseases or conditions.
A person of ordinary skill in the art would have been motivated to use the 1-piperidinepropionic acid pharmaceutical composition for treatment of fibrosis conditions, such as steatohepatitis and/or other liver fibrotic diseases or conditions because 1-piperidinepropionic acid has been known as matrix metalloproteinase inhibitor, and inhibition of matrix metalloproteinase (MMP) in general, and MMP-2 in particular, have been known to been beneficial for treatment of liver diseases, including cirrhosis, liver fibrosis,  non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH). Note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, the employment of known and convention route of administration and corresponding dosage form of a pharmaceutical agent would have been within the purview of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627